 

Exhibit 10.4

COUPA SOFTWARE INCORPORATED

AMENDED AND RESTATED

SEVERANCE AND CHANGE IN CONTROL AGREEMENT

This Amended and Restated Severance and Change in Control Agreement (the
“Agreement”) is made and entered into by and between Todd Ford (the “Executive”)
and Coupa Software Incorporated, a Delaware corporation (the “Company”),
effective as of the date specified in Section 1 below.

This Agreement amends and restates the Severance and Change in Control agreement
between the Executive and the Company, which became effective on the Effective
Date (as defined below) and, as hereby amended and restated, will provide
severance and acceleration benefits in connection with certain qualifying
terminations of Executive’s employment with the Company.  

Certain capitalized terms are defined in Section 8.

The Company and Executive agree as follows:

1.Term.  This Agreement became effective as of Executive’s first day of
employment with the Company (the “Effective Date”).  Unless sooner terminated,
this Agreement will terminate automatically on October 12, 2022.  

2.Severance Benefits.

(a)Termination Not Involving a Change in Control.  If Executive is subject to a
Termination Without Cause which occurs more than three months prior to a Change
in Control (if any) or more than twelve months after a Change in Control and
Executive satisfies the conditions described in Section 2(c) below, then
Executive shall be entitled to the following severance benefits:  (i) a lump-sum
cash severance payment equal to six months of Executive’s Base Salary; and (ii)
if Executive elects to continue health insurance coverage under the Consolidated
Omnibus Budget Reconciliation Act (“COBRA”) following Executive’s termination of
employment, then the Company will pay or reimburse the Executive for the full
amount of all applicable COBRA premiums for Executive and Executive’s eligible
dependents until the earliest of (a) the close of the 6-month period following
Executive’s termination of employment, (b) the date Executive ceases to be
eligible for COBRA continuation coverage for any reason, including plan
termination, or (c) the date when Executive becomes eligible for substantially
equivalent health insurance coverage in connection with new employment or
self-employment; provided, that, if necessary to avoid adverse tax consequences
to Executive or the Company, the Company, in its sole discretion, reserves the
right to treat the payment described in this clause (ii) as taxable compensation
income.  

 

--------------------------------------------------------------------------------

 

(b)Involuntary Termination Involving a Change in Control.  If Executive is
subject to an Involuntary Termination which occurs within three months prior to,
or twelve months following, a Change in Control and Executive satisfies the
conditions described in Section 2(c) below, then Executive shall be entitled to
the following severance benefits: (i) a lump-sum cash severance payment equal to
twelve months of Executive’s Base Salary plus Executive’s target annual bonus;
(ii) if Executive elects to continue health insurance coverage under the
Consolidated Omnibus Budget Reconciliation Act (“COBRA”) following Executive’s
termination of employment, then the Company will pay or reimburse the Executive
for the full amount of all applicable COBRA premiums for Executive and
Executive’s eligible dependents until the earliest of (a) the close of the
12-month period following Executive’s termination of employment, (b) the date
Executive ceases to be eligible for COBRA continuation coverage for any reason,
including plan termination, or (c) the date when Executive becomes eligible for
substantially equivalent health insurance coverage in connection with new
employment or self-employment; provided, that, if necessary to avoid adverse tax
consequences to Executive or the Company, the Company, in its sole discretion,
reserves the right to treat the payment described in this clause (ii) as taxable
compensation income; and (iii) unless the Company provides otherwise when an
equity award is granted, one hundred percent of the unvested portion of each
outstanding equity award that Executive holds as of the Involuntary Termination
will vest and, if applicable, become exercisable.  In the case of equity awards
subject to performance conditions, the unvested portion of the award will be
determined at the greater of actual performance or based on “target” levels of
achievement. For avoidance of doubt, if Executive is subject to an Involuntary
Termination that occurs within three months prior to a Change in Control, the
portion of Executive’s then-outstanding and unvested equity awards that is
eligible to vest and become exercisable pursuant to clause (iii) will remain
outstanding for three months or the occurrence of a Change in Control, whichever
is sooner, so that any additional benefits due pursuant to clause (iii) may be
provided if a Change in Control occurs within three months after Executive’s
Involuntary Termination, provided that in no event will any of Executive’s stock
options remain outstanding beyond the option’s maximum term to expiration.  If a
Change in Control does not occur within three months after an Involuntary
Termination, any unvested portion of Executive’s equity awards that remained
outstanding following Executive’s Involuntary Termination will immediately and
automatically be forfeited.

(c)Preconditions to Severance and Change in Control Benefits / Timing of
Benefits.  As a condition to Executive’s receipt of any benefits described in
Section 2, Executive shall execute and allow to become effective a general
release of claims in substantially the form attached hereto and, if requested by
the Company’s Board of Directors, must immediately resign as a member of the
Company’s Board of Directors and as a member of the board of directors of any
subsidiaries of the Company.  Executive must execute and return the release on
or before the date specified by the Company, which will in no event be later
than 50 days after Executive’s employment terminates.  If Executive fails to
return the release by the deadline or if Executive revokes the release, then
Executive will not be entitled to the benefits described in this section 2.  All
such benefits will be paid or provided within 60 days after Executive’s
Termination Without Cause or Involuntary Termination, as applicable, or if later
on the date a Change in Control occurs.  If such 60 day period spans calendar
years, then payment will in any event be made in the second calendar year.  

-2-

--------------------------------------------------------------------------------

 

3.Section 409A.  The Company intends that all payments and benefits provided
under this Agreement or otherwise are exempt from, or comply with, with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”) so that none of the payments or benefits will be subject to the
additional tax imposed under Code Section 409A, and any ambiguities herein will
be interpreted in accordance with such intent.  For purposes of Code Section
409A, each payment, installment or benefit payable under this Agreement is
hereby designated as a separate payment.  In addition, if the Company determines
that Executive is a “specified employee” under Code Section 409A(a)(2)(B)(i) at
the time of Executive’s Separation, then (i) any severance payments or benefits,
to the extent that they are subject to Code Section 409A, will not be paid or
otherwise provided until the first business day following (A) expiration of the
six-month period measured from Executive’s Separation or (B) the date of
Executive’s death and (ii) any installments that otherwise would have been paid
or provided prior to such date will be paid or provided in a lump sum when the
severance payments or benefits commence.

4.Section 280G.  Notwithstanding anything contained in this Agreement to the
contrary, in the event that the payments and benefits provided pursuant to this
Agreement, together with all other payments and benefits received or to be
received by Executive (“Payments”), constitute “parachute payments” within the
meaning of Code Section 280G, and, but for this Section 4, would be subject to
the excise tax imposed by Code Section 4999 (the “Excise Tax”), then the
Payments shall be made to Executive either (i) in full or (ii) as to such lesser
amount as would result in no portion of the Payments being subject to the Excise
Tax (a “Reduced Payment”), whichever of the foregoing amounts, taking into
account applicable federal, state and local income taxes and the Excise Tax,
results in Executive’s receipt on an after-tax basis, of the greatest amount of
benefits, notwithstanding that all or some portion of the Payments may be
subject to the Excise Tax.  If a Reduced Payment is to be made under this
section, reduction of Payments will occur in the following order:  reduction of
cash payments, then cancellation of equity-based payments and accelerated
vesting of equity awards, and then reduction of employee benefits.  If
accelerated vesting of equity awards is to be reduced, such acceleration of
vesting will be cancelled in the reverse order of the date of grant.  In the
event that cash payments or other benefits are reduced, such reduction shall
occur in reverse order beginning with the payments and benefits which are to be
paid furthest away in time.  All determinations required to be made under this
Section 4 (including whether any of the Payments are parachute payments and
whether to make a Reduced Payment) will be made by an independent accounting
firm selected by the Company.  For purposes of making the calculations required
by this section, the accounting firm may make reasonable assumptions and
approximations concerning applicable taxes and may rely on reasonably, good
faith interpretations concerning the application of Code Sections 280G and
4999.  The Company will bear the costs that the accounting firm may reasonably
incur in connection with the calculations contemplated by this Section 4.  The
accounting firm’s determination will be binding on both Executive and the
Company absent manifest error.

5.Company’s Successors.  Any successor to the Company to all or substantially
all of the Company’s business and/or assets shall assume the Company’s
obligations under this Agreement and agree expressly to perform the Company’s
obligations under this Agreement in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.

-3-

--------------------------------------------------------------------------------

 

6.Miscellaneous Provisions.

(a)Modification or Waiver.  No provision of this Agreement may be modified,
waived or discharged unless the modification, waiver or discharge is agreed to
in writing and signed by Executive and by an authorized officer of the Company
(other than Executive).  No waiver by either party of any breach of, or of
compliance with, any condition or provision of this Agreement by the other party
shall be considered a waiver of any other condition or provision or of the same
condition or provision at another time.

(b)Integration.  This Agreement represents the entire agreement and
understanding between the parties as to the subject matter herein and supersedes
all prior or contemporaneous agreements, whether written or oral, with respect
to the subject matter of this Agreement.

(c)Choice of Law.  The validity, interpretation, construction and performance of
this Agreement shall be governed by the internal substantive laws, but not the
conflicts of law rules, of the State of California.

(d)Tax Withholding.  Any payments provided for hereunder are subject to
reduction to reflect applicable withholding and payroll taxes and other
reductions required under federal, state or local law.

(e)Notices.  Any notice required by the terms of this Agreement shall be given
in writing.  It shall be deemed effective upon (i) personal delivery,
(ii) deposit with the United States Postal Service, by registered or certified
mail, with postage and fees prepaid or (iii) deposit with Federal Express
Corporation, with shipping charges prepaid.  Notice shall be addressed to the
Company at its principal executive office (attention General Counsel) and to the
Executive at the address that he or she most recently provided to the Company in
accordance with this Subsection (e).

(f)Severability.  The invalidity or unenforceability of any provision or
provisions of this Agreement shall not affect the validity or enforceability of
any other provision hereof, which shall remain in full force and effect.

(g)Counterparts.  This Agreement may be executed in counterparts, each of which
shall be deemed an original, but all of which together will constitute one and
the same instrument.

7.At-Will Employment. Nothing contained in this Agreement shall (a) confer upon
Executive any right to continue in the employ of the Company, (b) constitute any
contract or agreement of employment, or (c) interfere in any way with the
at-will nature of Executive’s employment with the Company.

8.Definitions.  The following terms referred to in this Agreement shall have the
following meanings:

(a)“Base Salary” means Executive’s annual base salary as in effect immediately
prior to a Termination Without Cause or Involuntary Termination; provided,
however, that in the event of a Resignation for Good Reason due to a material
reduction in Executive’s base salary, “Base Salary” means Executive’s annual
base salary as in effect immediately prior to such reduction or as in effect
immediately prior to a Change in Control, whichever is greater.

-4-

--------------------------------------------------------------------------------

 

(b)“Cause” means (i) Executive’s unauthorized use or disclosure of the Company’s
confidential information or trade secrets, which use or disclosure causes
material harm to the Company, (ii) Executive’s material breach of any agreement
with the Company, (iii) Executive’s material failure to comply with the
Company’s written policies or rules, (iv) Executive’s conviction of, or plea of
“guilty” or “no contest” to, a felony under the laws of the United States or any
State, (v) Executive’s gross negligence or willful misconduct, (vi) Executive’s
continuing failure to perform assigned duties after receiving written
notification of the failure from the Company’s Board of Directors or (vii)
Executive’s failure to cooperate in good faith with a governmental or internal
investigation of the Company or its directors, officers or employees, if the
Company has requested such cooperation.  In the case of clauses (ii), (iii) and
(vii), the Company will not terminate Executive’s employment for Cause without
first giving Executive written notification of the acts or omissions
constituting Cause and a reasonable cure period of not less than 10 days
following such notice to the extent such events are curable (as determined by
the Company).  

(c)“Change in Control” means:

(i)Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”)) becomes the
“beneficial owner” (as defined in Rule 13d-3 of the Exchange Act), directly or
indirectly, of securities of the Company representing more than 50% of the total
voting power represented by the Company’s then-outstanding voting securities;

(ii)The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

(iii)The consummation of a merger or consolidation of the Company with or into
any other entity, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) more than 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity or its parent outstanding immediately after such merger or
consolidation; or

(iv)Individuals who are members of the Company’s board of directors (the
“Incumbent Board”) cease for any reason to constitute at least a majority of the
members of the Company’s board of directors over a period of 12 months;
provided, however, that if the appointment or election (or nomination for
election) of any new board member was approved or recommended by a majority vote
of the members of the Incumbent Board then still in office, such new member
shall, for purposes of this Agreement, be considered as a member of the
Incumbent Board.

A transaction shall not constitute a Change in Control if its sole purpose is to
change the state of the Company’s incorporation or to create a holding company
that will be owned in substantially the same proportions by the persons who held
the Company’s securities immediately before such transaction.  In addition, if a
Change in Control constitutes a payment event with respect to any amount which
is subject to Code Section 409A, then the transaction must also constitute a
“change in control event” as defined in Treasury Regulation Section
1.409A-3(i)(5) to the extent required by Code Section 409A.

-5-

--------------------------------------------------------------------------------

 

(d) “Involuntary Termination” means either (i) a Termination without Cause or
(ii) a Resignation for Good Reason.

(e)“Resignation for Good Reason” means a Separation as a result of Executive’s
resignation from employment after one of the following conditions has come into
existence without Executive’s consent:  (i) a substantial adverse change in the
nature or scope of Executive’s responsibilities, authority, powers, functions or
duties within or to the Company, (ii) a material reduction in Executive’s annual
base salary from the base salary in effect immediately prior to the Change in
Control, (iii) a substantial reduction in benefits other than across-the-board
benefit reductions similarly affecting all or substantially all management
employees of the Company or (iv) Executive’s required relocation to offices more
than fifty (50) miles from Executive’s principal place of business immediately
prior to the Change in Control.  In order to constitute a Resignation for Good
Reason, Executive must give the Company written notice of the condition within
90 days after it comes into existence, the Company must fail to remedy the
condition within 30 days after receiving Executive’s written notice and
Executive must terminate his or her employment within 30 days after expiration
of the cure period.

(f)“Separation” means a “separation from service” as defined in the regulations
under Code Section 409A.

(g)“Termination Without Cause” means a Separation as a result of the termination
of Executive’s employment by the Company without Cause and not as a result of
Executive’s death or disability.

 

-6-

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, each of the parties has executed this Agreement, in the case
of the Company by its duly authorized officer, as of the day and year indicated
below.

 

 

 

COMPANY

 

 

 

 

 

 

 

By:

/s/ Jon Stueve

 

 

 

Name: Jon Stueve

 

 

 

Title: SVP & General Counsel

 

 

 

Date: 9/30/2019

 

 

 

 

 

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

 

 

By:

/s/ Todd Ford

 

 

 

 

Name: Todd Ford

 

 

 

 

Title: CFO

 

 

 

 

Date: 9/30/2019

 

-7-

--------------------------------------------------------------------------------

 

GENERAL RELEASE OF ALL CLAIMS

In consideration of the severance benefits to be paid to Todd Ford (“Executive”)
by Coupa Software Incorporated (the “Company”), as described in Paragraph 1
below, Executive, on Executive’s own behalf and on behalf of Executive’s heirs,
executors, administrators and assigns, to the fullest extent permitted by
applicable law, hereby fully and forever releases and discharges the Company and
its directors, officers, employees, agents, successors, predecessors,
subsidiaries, parent, shareholders, employee benefit plans and assigns (together
called “the Releasees”), from all known and unknown claims and causes of action
including, without limitation, any claims or causes of action arising out of or
relating in any way to Executive’s employment with the Company, including the
termination of that employment.

1.If Executive signs (and does not revoke) this General Release of All Claims
(“Release”), the Company will provide Executive with the severance benefits
described in Section 2 of the Amended and Restated Severance and Change in
Control Agreement, effective as of the Effective Date (as defined therein),
between the Company and Executive (the “Severance Agreement”).

2.Executive’s Company equity awards, to the extent vested and outstanding as of
Executive’s employment termination date, will be treated as provided in the
applicable equity plan and the related award agreements.  Such agreements will
remain in effect in accordance with their terms, and Executive acknowledges that
Executive will remain bound by them.  Any Company equity awards that are
unvested as of Executive’s employment termination date will be automatically
forfeited,1 and Executive will have no further rights to such awards.  Executive
acknowledges that the enclosed report accurately reflects a summary of
Executive’s outstanding equity awards.

3.Executive understands and agrees that this Release is a full and complete
waiver of all claims including, without limitation, claims of wrongful
discharge, constructive discharge, breach of contract, breach of the covenant of
good faith and fair dealing, harassment, retaliation, discrimination, violation
of public policy, defamation, invasion of privacy, interference with a leave of
absence, personal injury or emotional distress and claims under Title VII of the
Civil Rights Act of 1964, the Fair Labor Standards Act, the Equal Pay Act of
1963, the Americans With Disabilities Act, the Civil Rights Act of 1866, the Age
Discrimination in Employment Act of 1967 (ADEA), the California Labor Code, the
California Fair Employment and Housing Act, the California Fair Pay Act, the
California Family Rights Act, the Family and Medical Leave Act, the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), the Workers
Adjustment and Retraining Notification (“WARN”) Act, the California WARN Act, or
any other federal or state law or regulation relating to employment or
employment discrimination.  Executive further understands and agrees that this
waiver includes all claims, known and unknown, to the greatest extent permitted
by applicable law.  However, this release covers only those claims that arose
prior to the execution of this Release.  Execution of this Release does not bar
any claim that arises hereafter, including (without limitation) a claim for
breach of this Release.  In addition, this Release does not cover any claim for
indemnification Executive may have pursuant to the Company’s bylaws or
applicable law or Executive’s right to coverage under any applicable D&O
insurance policy with the Company.

 

1 Modify in case of an involuntary termination three months prior to a change in
control.



-8-

--------------------------------------------------------------------------------

 

Executive understands that this Release does not limit Executive’s ability to
file a charge or complaint with the Equal Employment Opportunity Commission, the
Securities and Exchange Commission or any other federal, state or local
governmental agency or commission (each, a “Government Agency”).  Executive
further understands that this Release does not limit Executive’s ability to
communicate with, or otherwise participate in any investigation or proceeding
that may be conducted by, a Government Agency.  However, to the fullest extent
permitted by law, Executive agrees that Executive is waiving the right to
monetary damages or other equitable or monetary relief as a result of any such
charge, complaint, investigation or proceeding.

4.Executive also hereby agrees that nothing contained in this Release shall
constitute or be treated as an admission of liability or wrongdoing by the
Releasees or Executive.

5.In addition, Executive hereby expressly waives any and all rights and benefits
conferred upon Executive by the provisions of Section 1542 of the Civil Code of
the State of California, which states as follows:

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release and that, if known by him or her, would have materially affected his
or her settlement with the debtor or released party.

6.If any provision of this Release is found to be unenforceable, it shall not
affect the enforceability of the remaining provisions and the court shall
enforce all remaining provisions to the full extent permitted by law.

7.This Release constitutes the entire agreement between Executive and Releasees
with regard to the subject matter of this Release.  It supersedes any other
agreements, representations or understandings, whether oral or written and
whether express or implied, which relate to the subject matter of this
Release.  Executive understands and agrees that this Release may be modified
only in a written document signed by Executive and a duly authorized officer of
the Company.

8.Executive understands and agrees that the Company shall have no obligation to
provide to Executive any severance benefits described in the Severance Agreement
unless and until Executive has complied with the requirements described in
Section 2(c) of the Severance Agreement, including executing this Release within
the time period specified in Paragraph 14 below.  

9.Executive understands and agrees that at all times in the future Executive
shall remain bound by the Executive’s Proprietary Information and Inventions
Agreement with the Company and Mutual Agreement to Arbitrate, copies of which
are enclosed herewith.

10.Executive agrees not to disclose to others the terms of the Severance
Agreement or this Release, except that Executive may disclose such information
to Government Agencies (as specified above), to Executive’s spouse, and to
Executive’s attorney or accountant in order for such attorney or accountant to
render services to Executive related to the Employment Agreement or this
Release.

-9-

--------------------------------------------------------------------------------

 

11.Executive agrees that Executive will never make any negative or disparaging
statements (orally or in writing) about the Company or its stockholders,
directors, officers, employees, products, services or business practices, except
as required by law. The Company agrees to instruct its executive officers and
directors not to disparage Executive in any manner likely to be harmful to
Executive’s personal or business reputation; provided that the Company (and its
executive officers and directors) may respond accurately and fully to any
question, inquiry or request for information when required by legal process.

12.This Release shall be governed by and its provisions interpreted under the
laws of the state of California.

13.Executive represents that Executive has returned to the Company all property
belongs to the Company, including (without limitation) copies of documents that
belong to the Company and files stored on Executive’s computer(s) that contain
or embody business, technical or financial information that Executive has
developed, learned or obtained during the term of Executive’s service to the
Company that relate to the Company or the business or demonstrably anticipated
business of the Company, except that Executive may keep his or her personal
copies of (i) his or her compensation records and (ii) materials distributed to
stockholders generally.

14.Executive understands that Executive has the right to consult with an
attorney before signing this Release.  Executive also understands that Executive
has 21 days after receipt of this Release to review and consider this Release,
discuss it with an attorney of Executive’s own choosing, and decide to execute
it or not execute it.  Executive also understands that Executive may revoke this
Release during a period of 7 days after Executive signs it and that this Release
will not become effective for seven days after Executive signs it (and then only
if Executive does not revoke it).  In order to revoke this Release, within seven
days after Executive executes this Release Executive must deliver to the General
Counsel at the Company a letter stating that Executive is revoking
it.  Executive understands that if Executive chooses to revoke this Release
within seven days after Executive signs it, Executive will not receive any
severance benefits and the Release will have no effect.

-10-

--------------------------------------------------------------------------------

 

15.Executive states that before signing this Release, Executive:

 

•

Has read it,

 

•

Understands it,

 

•

Knows that he or she is giving up important rights,

 

•

Is aware of his or her right to consult an attorney before signing it, and

 

•

Has signed it knowingly and voluntarily.

 

 

Date:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Signature

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print Full Name

 

 

 

 

 

 

 

 

 

 

 

 

 

Enclosures:

 

 

 

 

 

 

 

 

 

Equity Report

 

 

 

 

 

 

 

 

 

Proprietary Information and Inventions Agreement

 

 

 

 

 

 

Mutual Agreement to Arbitrate

 

 

 

 

-11-